Citation Nr: 0825871	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-34 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for cause of death.  


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel







INTRODUCTION

The veteran had recognized Philippine Guerilla active service 
from July 1944 to October 1945, and service in the regular 
Philippine Army from October 1945 to December 1945.  The 
veteran died in October 1952.  The appellant is the veteran's 
surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Manila, the Republic of 
the Philippines Regional Office (RO), which determined that 
the appellant had not submitted new and material evidence to 
reopen a service connection claim for cause of death.  

In its March 2007 Supplemental Statement of the Case (SSOC), 
the RO indicated that it reopened and denied a service 
connection claim for cause of death on a de novo basis.  
Irrespective of the RO's action, the Board must decide 
whether the veteran has submitted new and material evidence 
to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  


FINDINGS OF FACT

1.  In December 2003, the RO denied the claim of service 
connection for cause of death; the appellant did not appeal 
the claim.

2.  The additional evidence presented since the December 2003 
final RO decision, when considered with previous evidence of 
record, is not cumulative and redundant, relates to an 
unestablished fact necessary to substantiate a service 
connection claim for a cause of death, and raises a 
possibility of substantiating the claim.  

3.  The veteran was not service-connected for any disability 
during his lifetime.

4.  The Republic of the Philippines, Office of the Civil 
Registrar, certifies that the veteran died in October 1952 as 
a result of tuberculosis.

5.  The evidence of record does not show that veteran's cause 
of death due to tuberculosis was related to service.


CONCLUSIONS OF LAW

1.  The December 2003 RO decision denying the veteran's 
request to reopen the claim of service connection for cause 
of death is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 
20.1103 (2007).

2.  New and material evidence has been presented to reopen 
the claim of service connection for cause of death.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007). 

3.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to reopen the veteran's service 
connection claim for cause of death.  A January 2003 civil 
registry document confirms the veteran's death occurred in 
October 1952, and discloses the cause as tuberculosis.  The 
claim was previously considered and denied by a December 2003 
RO decision.  The appellant did not appeal this decision and 
as such, the decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  The Board notes that the veteran was 
never service connected for any disability or disorder after 
leaving service.

New and Material Evidence for Cause of Death 

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board 
may not then proceed to review the issue of whether the duty 
to assist has been fulfilled, or undertake an examination of 
the merits of the claim.  The Board will therefore undertake 
a de novo review of the new and material evidence issue.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
May 2005 notice letter provided to the appellant included the 
criteria for reopening a previously denied claim and stated 
that information for this claim has not yet been submitted.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to reopen 
a denied claim.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).
When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At the time of the December 2003 RO decision denying service 
connection for cause of death, the evidence of record 
included the following: service treatment records (STRs); a 
March 2003 statement by the appellant's friend, Ret. B/Gen. 
E.M.N; a November 2003 statement by the appellant; a joint 
November 2003 statement by Messrs. V.T.C. and T.L.B; the 
January 2003 civil registry document confirming the veteran's 
death; and a January 2003 civil registry document confirming 
the appellant's marriage to the veteran.  

The relevant evidence submitted since the December 2003 RO 
decision includes the following: a copy of the Presidential 
Memorial Certificate; transcripts from the June 2005 Board 
hearing taken in regards to determining eligibility for 
accrued benefits; an internet article discussing 
tuberculosis; and an October 2006 opinion from Dr. J.S.I.Q, 
M.D. (hereinafter "Dr. Q."), addressing the issue of 
causation of the veteran's tuberculosis with service.  

Of particular importance to the Board is the medical opinion 
issued by Dr. Q.  The Board finds the opinion new because it 
was not submitted when the December 2003 rating decision was 
issued.  Dr. Q's medical opinion is material because it 
addresses an unestablished fact necessary to substantiate the 
claim, i.e., whether the tuberculosis can be attributable to 
service.  Dr. Q's opinion meets the standard for the new and 
material evidence.  The Board will reopen the claim for 
review and adjudicate the claim on the merits. The Board 
notes that evidence such as Dr. Q's opinion contributes to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's disability, even where it may not 
convince the Board to grant the claim.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

Service Connection

The law provides that service connection may be established 
for the cause of a veteran's death when a service-connected 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a); see also 38 U.S.C.A. §§ 
1110, 1112, 1310.  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
may be granted for a disability due to disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection in the 
context of this claim, once the death of the veteran has been 
established there must be, (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the disability that 
caused death.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

The veteran's service treatment records (STRs) show that the 
veteran was admitted to a clinic on November 13, 1945, 
complaining of body weakness, headache, cough and fever for a 
week prior.  It appeared he remained in the clinic for 
treatment until November 26, 1945, at which time it was noted 
that the veteran "went on AWOL."  These records do not show 
that veteran was diagnosed with tuberculosis or any other 
specific ailment.  It appears to have been an acute and 
transitory illness that resolved prior to separation from 
service. 

There is no medical evidence of record detailing anything 
about the veteran's alleged diagnosis of tuberculosis.  The 
only documentary evidence of record indicating that the 
veteran had tuberculosis was the civil registry record 
stating that the veteran died of tuberculosis in October 
1952.  This civil registry document, dated in January 2003, 
is not a medical record, and was created more than 50 years 
after the veteran's death.  The record also contains lay 
statements stating that the veteran had tuberculosis during 
service and ultimately died of the disease.  

The only medical evidence addressing the veteran's alleged 
tuberculosis is the written opinion from Dr. Q.  Dr. Q formed 
his opinion based on research from Harrison's Principle of 
Internal Medicine 14th edition regarding tuberculosis.  Dr. Q 
discussed his findings, along with his knowledge of what the 
veteran was likely to have been exposed to during service in 
terms of conditions and stressors in the combat theater, 
training, and living environment, in an attempt to show a 
nexus between the veteran's cause of death and service.  
However, there is really very little known about the 
circumstances of the veteran's service.  There is no 
indication in the file that the veteran's World War II 
military service entailed combat.  In fact, the appellant was 
unable to provide great details regarding the veteran's time 
in service.  (See page 3, hearing transcript).  

Dr. Q also discussed the issue of the tuberculosis symptoms 
being dormant.  Dr. Q suggested that dormancy of the 
tuberculosis symptoms may have impacted the veteran.  
Regarding the veteran's immune system, Dr. Q stated the 
following: "...[veteran's] immune system was slowly being [sp] 
losing it [sp] to PTB (pulmonary tuberculosis) but it wasn't 
fast enough to meet the required time frame."  In regards to 
dormancy and no medical treatment sought by the veteran, Dr. 
Q stated: "the illness may have been so mild not to prompt 
for check-up and then to affect an unsuspecting  [veteran] a 
flare of an acute respiratory distress leading to his [sp] 
demise."  Again, Dr. Q has based this opinion without 
examining the veteran or the veteran's medical records.  

The Board finds that the opinion is based on speculation.  
Dr. Q essentially confirms this assessment by stating: "I 
conclude that [veteran], in my opinion, has a high index of 
suspicion that he obtained PTB in his course of active duty 
due to his exposure to various individuals and environment 
stressors during war-time, and the endemicity [sp] of the 
illness in this region."  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); 38 C.F.R. 
§ 3.102 (2007).  In this regard, the Board notes that Dr. Q 
is assuming that the veteran was diagnosed with tuberculosis 
by a physician.  However, there is no such evidence of record 
in the claims file, and Dr. Q does not reference any 
particular medical record - contemporaneous with the 
veteran's service or thereafter until his death - which 
demonstrated a diagnosis of tuberculosis. 

Therefore, the Board finds Dr. Q's opinion lacks probative 
value and credibility because the opinion is not based on a 
review of competent medical evidence showing that the veteran 
actually suffered from, and died as a result of, 
tuberculosis.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1887) [the Board is entitled to discount the credibility 
of evidence in light of its own inherent characteristics and 
its relationship to other items of evidence.]  

The Board recognizes the fact that the veteran has never been 
service-connected for a disease or disability.  While the 
STRs indicate that the veteran was treated for an acute and 
transitory illness in November 1945, they do not reveal any 
diagnosis for tuberculosis.  Furthermore, the claims file 
does not contain a diagnosis of tuberculosis within the 
presumption period of three years after service.  38 C.F.R. 
§§ 3.307, 3.309.  Indeed, there is no medical evidence 
whatsoever to show that the veteran ever had tuberculosis.  
As was noted earlier, the civil registry document does not 
appear to be a medical record.  Without medical evidence or 
credible lay evidence that the veteran incurred tuberculosis 
in service and that such disease caused the veteran's death, 
entitlement to service connection may not be awarded.  

The Board is sympathetic to the veteran's financial condition 
which prevented him from seeking medical treatment after 
service.  However, the granting of a service connection claim 
is not possible without the availability of competent medical 
evidence to support the veteran's underlying claim.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the assertions of the appellant and 
the other lay statements of record, which state that the 
veteran contracted tuberculosis in service and died as a 
consequence thereof.  However, such statements, in and of 
themselves, do not suffice as competent medical evidence 
showing that the veteran's death was the result of 
tuberculosis incurred in service.  In this instance, lay 
persons are not competent to provide the necessary nexus 
between the veteran's service and his death.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

In conclusion, the preponderance of the evidence of record is 
against a finding that the veteran's cause of death due to 
tuberculosis is attributable to service.  When the 
preponderance of the evidence is against a claim, it must be 
denied.  The Board has considered the applicability of the 
benefit-of-the-doubt doctrine in adjudicating the claim for 
service connection.  However, as the preponderance of the 
evidence weighs against the claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

Duty to Assist

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fully satisfied and no 
further action is necessary under the mandate of the VCAA.

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The Board finds that a May 
2006 VCAA letter meets the standards set forth in the case of 
Kent v. Nicholson with respect to informing the appellant as 
to what additional information the RO requires to reopen the 
claim.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  
The letter explains that the claim was previously denied in a 
decision from December 2003, and that in order to reopen the 
claim, the veteran would have to submit new and material 
evidence to show that the condition was caused or aggravated 
by military service.  The May 2006 letter provided a 
definition as to what constitutes new and material evidence.  
The May 2006 letter also explains that the VA would be 
responsible for obtaining STRs and VA medical records, and 
that it would be the appellant's responsibility to ensure 
that the VA received any other medical records that were not 
held by a federal department or agency.  

VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  The Board finds 
that all relevant facts have been properly developed, and 
that all evidence necessary for equitable resolution of the 
issue has been obtained.  The veteran's STRs have been 
obtained.  The appellant has declined a hearing.  The Board 
does not have notice of any additional relevant evidence 
which is available but has not been obtained.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  Therefore, 
no further assistance to the appellant with the development 
of evidence is required.  


ORDER

As new and material evidence has been received, the service 
connection claim for cause of death due to tuberculosis is 
reopened. To that extent only, the appeal is allowed.

Entitlement to service connection for a cause of death due to 
tuberculosis is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


